


EXHIBIT 10.1


WINTRUST FINANCIAL CORPORATION
2015 STOCK INCENTIVE PLAN
1. Purpose; Effect on Predecessor Plan. The purpose of the Wintrust Financial
Corporation 2015 Stock Incentive Plan is to benefit the Corporation and its
Subsidiaries by enabling the Corporation to offer certain present and future
officers, employees, directors and consultants stock-based incentives and other
equity interests in the Corporation, thereby providing them a stake in the
growth of the Corporation and encouraging them to continue in the service of the
Corporation and its Subsidiaries.
This Plan replaces the Predecessor Plan. As of the Effective Date, no further
awards shall be granted under the Predecessor Plan.
2.    Definitions.
(a)    “Award” includes, without limitation, stock options (including incentive
stock options under Section 422 of the Code), stock appreciation rights,
performance awards, stock awards, restricted share or unit awards, or other
awards that are valued in whole or in part by reference to, or are otherwise
based on, the Corporation’s Common Stock (“Other Incentive Awards”), all on a
stand alone, combination or tandem basis, as described in or granted under this
Plan.
(b)    “Award Agreement” means a written or electronic agreement between the
Corporation and each Participant setting forth the terms and conditions of each
Award made under this Plan.
(c)    “Board” means the Board of Directors of the Corporation.
(d)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(e)    “Committee” means the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee of the Board as may be designated
by the Board from time to time to administer this Plan, with each member of such
committee intended to be (i) a “Non-Employee Director” within the meaning of
Rule 16b-3 under the Exchange Act, (ii) an “outside director” within the meaning
of Section 162(m) of the Code, and (iii) “independent” within the meaning of the
rules of the Nasdaq Global Select Market or any other stock exchange on which
the Common Stock is then traded.
(f)    “Common Stock” means the Common Stock, no par value, of the Corporation.
(g)    “Corporation” means Wintrust Financial Corporation, an Illinois
corporation.
(h)    “Director” means a non-employee director of the Corporation or a
Subsidiary.
(i)    “Effective Date” means May 28, 2015, the date of the approval of the Plan
by the shareholders of the Corporation.
(j)    “Employee” means an employee or prospective employee of the Corporation
or a Subsidiary.
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(l)    “Fair Market Value” means the average of the highest and the lowest
quoted selling prices on the Nasdaq Global Select Market on the relevant
valuation date or, if there were no sales on the valuation date, on the next
preceding date on which such selling prices were recorded; provided, however,
that, to the extent permitted under Section 409A of the Code, the Committee may
modify the definition of Fair Market Value to mean the closing selling price on
the Nasdaq Global Select Market on the relevant valuation date or, if there were
no sales on the valuation date, on the next preceding date on which such closing
selling prices were recorded.
(m)    “Participant” means an Employee, Director or a consultant who has been
granted an Award under the Plan.
(n)    “Plan” means this Wintrust Financial Corporation 2015 Stock Incentive
Plan.
(o)    “Plan Year” means a twelve-month period beginning with January 1 of each
year.
(p)    “Predecessor Plan” means the Wintrust Financial Corporation 2007 Stock
Incentive Plan and each other plan previously maintained by the Corporation
under which equity awards remain outstanding as of the Effective Date.
(q)    “Replacement Award” means an Award granted in place of outstanding Awards
in connection with a Change in Control if: (i) it is of the same type as the
replaced Award; (ii) it has a value intended to preserve the value of the
replaced Award; (iii) it relates to publicly traded equity securities of the
Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control;
and (iv) its other terms and conditions are not less favorable to the
Participant than the terms and conditions of the replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions
for Replacement Awards are satisfied shall be made by the Board, as constituted
immediately before the Change in Control, in its sole discretion.
(r)    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Corporation has or obtains, directly or indirectly, a
proprietary interest of at least 50% (or 20%, if providing an Award to an
Employee, Director or consultant of such Subsidiary is based upon legitimate
business criteria, as defined in Section 409A of the Code and the regulations
promulgated thereunder) by reason of stock ownership or otherwise.
(s)    “Substitute Award” shall mean an Award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of a stock option or stock appreciation right.
3.    Eligibility. Any Employee, Director or consultant selected by the
Committee is eligible to receive an Award. In addition, the Committee may select
former Employees and Directors who have a consulting arrangement with the
Corporation or a Subsidiary whom the Committee determines have a significant
responsibility for the success and future growth and profitability of the
Corporation. The Committee’s selection of a person to participate in this Plan
at any time shall not require the Committee to select such person to participate
in this Plan at any other time. Except as provided otherwise in an Award
Agreement, for purposes of this Plan, references to employment by the
Corporation shall also mean employment by a Subsidiary, and references to
employment shall include service as a Director or consultant. The Committee
shall determine, in its sole discretion, the extent to which a participant shall
be considered employed during any periods during which such participant is on a
leave of absence.
4.    Plan Administration.
(a)    Except as otherwise determined by the Board, the Plan shall be
administered by the Committee. The Committee shall make determinations with
respect to the participation of Employees, Directors and consultants in the Plan
and, except as otherwise required by law or this Plan, the terms of Awards,
including vesting schedules, price, length of relevant performance, restriction
or vesting periods, post-retirement and termination rights, payment alternatives
such as cash, stock, contingent awards or other means of payment consistent with
the purposes of this Plan, and such other terms and conditions as the Committee
deems appropriate. The Committee may, in its sole discretion and for any reason
at any time, take action such that (i) any or all outstanding stock options and
stock appreciation rights shall become exercisable in part or in full, (ii) all
or a portion of the restriction period applicable to any outstanding Award shall
lapse, (iii) all or a portion of the performance period applicable to any
outstanding Award shall lapse and (iv) the performance goals (if any) applicable
to any outstanding Award shall be deemed to be satisfied at the target or any
other level.
(b)    The Committee, by majority action thereof (whether taken during a meeting
or by written consent), shall have authority to interpret and construe the
provisions of the Plan and the Award Agreements and make determinations pursuant
to any Plan provision or Award Agreement which shall be final and binding on all
persons. No member of the Committee shall be liable for any action or
determination made in good faith, and the members of the Committee shall be
entitled to indemnification and reimbursement in the manner provided in the
Corporation’s Articles of Incorporation and By-Laws, as may be amended from time
to time.
(c)    The Committee may designate persons other than its members to carry out
its responsibilities under such conditions or limitations as it may set, other
than its authority with regard to Awards granted to a Participant who (i) is an
officer or director of the Corporation for purposes of Section 16 of the
Exchange Act or (ii) is a “covered employee” for purposes of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a “covered
employee” at any time during the period an Award granted pursuant to such
delegation to such employee would be outstanding. To the extent deemed necessary
or advisable, including for purposes of Section 16 of the Exchange Act, the
independent members of the Board may act as the Committee hereunder.
(d)    It is the intent of the Corporation that no Award under the Plan be
subject to additional taxation under Section 409A of the Code. Accordingly, if
the Committee determines that an Award granted under the Plan is subject to
Section 409A of the Code, such Award shall be interpreted and administered to
meet the requirements of Sections 409A of the Code.
5.    Stock Subject to the Provisions of this Plan. The stock subject to the
provisions of this Plan shall be made available from shares of authorized but
unissued Common Stock, shares of authorized and issued Common Stock reacquired
and held as treasury shares or otherwise, or a combination thereof. Subject to
adjustment in accordance with the provisions of Section 10, the total number of
shares of Common Stock which may be issued under the Plan or with respect to
which all Awards may be granted shall not exceed 5,485,000 (all of which may be
issued in connection with incentive stock options). To the extent the Company
grants a stock option or stock appreciation right under the Plan, the number of
shares of Common Stock that remain available for future grants under the Plan
shall be reduced by an amount equal to the number of shares subject to such
stock option or stock appreciation right. To the extent the Company grants a
stock award, restricted share or unit award or settles a performance award or
Other Incentive Award in shares of Common Stock, the number of shares of Common
Stock that remain available for future grants under the Plan shall be reduced by
an amount equal to three times the number of shares subject to such award. Upon:
(a)    a payout of an Award in the form of cash; or
(b)    a cancellation, termination, forfeiture, or lapse for any reason (with
the exception of the termination of a tandem Award upon exercise of the related
Award, or the termination of a related Award upon exercise of the corresponding
tandem Award) of any Award (or portion thereof) or any award (or portion
thereof) granted under the Predecessor Plan, then the number of shares of Common
Stock underlying any such Award or such award granted under a Predecessor Plan,
which were not issued as a result of any of the foregoing actions shall again be
available for the purposes of Awards under the Plan. Notwithstanding anything to
the contrary contained herein, shares of Common Stock subject to an Award under
this Plan shall not again be available for issuance under this Plan if such
shares are: (i) shares that were subject to a stock option or stock appreciation
right and were not issued or delivered upon the net settlement or net exercise
of such stock option or stock appreciation right; (ii) shares delivered to or
withheld by the Corporation to satisfy the purchase price or tax withholding
obligations relating to an outstanding Award; or (iii) shares that are
repurchased by the Corporation with proceeds received from payment of the
exercise price of a stock option.
The number of shares of Common Stock available for Awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a shareholder approved plan of a company
or other entity which was a party to a corporate transaction with the
Corporation (as appropriately adjusted to reflect such corporate transaction)
which become subject to Awards granted under this Plan (subject to applicable
stock exchange requirements).
6.    Awards under this Plan. As the Committee may determine, the following
types of Awards may be granted under this Plan on a stand-alone, combination or
tandem basis:
(a)    Stock Option. A right to buy a specified number of shares of Common Stock
at a fixed exercise price during a specified time, all as the Committee may
determine. The exercise price of any stock option shall not be less than 100% of
the Fair Market Value of a share of Common Stock on the date of grant of such
Award; provided, however, in the case of a stock option that is a Substitute
Award, the exercise price per share of the shares subject to such stock option
may be less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Corporation, over (y) the aggregate exercise price of such shares. No stock
option shall be exercised later than seven (7) years after its date of grant.
(b)    Incentive Stock Option. An Award in the form of a stock option which is
intended to comply with the requirements of Section 422 of the Code or any
successor section of the Code, as it may be amended from time to time.
(c)    Stock Appreciation Right. A right to receive the excess of the Fair
Market Value of a share of Common Stock on the date the stock appreciation right
is exercised over the Fair Market Value of a share of Common Stock on the date
the stock appreciation right was granted, payable in shares of Common Stock
(including restricted shares) or, to the extent provided in the applicable Award
Agreement, cash or a combination of both. The exercise price of any stock
appreciation right shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the date of grant of such Award; provided, however, in
the case of a stock appreciation right that is a Substitute Award, the exercise
price per share of the shares subject to such stock appreciation right may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Corporation, over (y) the aggregate exercise price of such shares. No stock
appreciation right shall be exercised later than seven (7) years after its date
of grant.
(d)    Restricted Shares. A transfer of Common Stock to a Participant, subject
to such restrictions on transfer or other incidents of ownership, or subject to
specified vesting or performance conditions, for such periods of time as the
Committee may determine. Unless otherwise set forth in the Award Agreement, and
subject to the terms and conditions of a restricted share Award, the Participant
shall have all rights as a shareholder of the Corporation, including, but not
limited to, voting rights, the right to receive dividends and the right to
participate in any capital adjustment applicable to all holders of Common Stock;
provided, however, that (i) a distribution with respect to shares of Common
Stock, other than a regular cash dividend, and (ii) a regular cash dividend with
respect to shares of Common Stock that are subject to performance-based vesting
conditions, in each case, shall be deposited with the Corporation and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.
(e)    Restricted Share Unit. A fixed or variable share or dollar denominated
unit subject to such conditions of vesting, performance and time of payment as
the Committee may determine, which are valued at the Committee’s discretion in
whole or in part by reference to, or otherwise based on, the Fair Market Value
of Common Stock. The Award Agreement shall specify (i) whether such Award may be
settled in shares of Common Stock, cash or a combination of both and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such Award. Any
dividend equivalents with respect to restricted share units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such restricted share units. Prior to the settlement of a restricted share
unit Award, the holder of such Award shall have no rights as a shareholder of
the Corporation with respect to the shares of Common Stock subject to such
Award.
(f)    Performance Award. A fixed or variable share or dollar denominated Award
subject to such conditions of vesting, performance and time of payment as the
Committee may determine. The Award Agreement shall provide, in the manner
determined by the Committee, in its discretion, and subject to the provisions of
this Plan, for the vesting of such performance award if the specified
performance goals are satisfied or met during the specified performance period
and for the forfeiture of such Award if the specified performance goals are not
satisfied or met during the specified performance period. The Award Agreement
shall specify whether such Award may be settled in shares of Common Stock
(including restricted shares) or cash or a combination thereof. Any dividends or
dividend equivalents with respect to a performance award shall be subject to the
same restrictions as such performance award. Prior to the settlement of a
performance award in shares of Common Stock, including restricted shares, the
holder of such Award shall have no rights as a shareholder of the Corporation.
(g)    Stock Award. An unrestricted transfer of ownership of Common Stock.
(h)    Other Incentive Awards. Other Incentive Awards which are related to or
serve a similar function to those Awards set forth in this Section 6, including,
but not limited to, Other Incentive Awards related to the establishment or
acquisition by the Corporation or any Subsidiary of a new or start-up business
or facility.
Notwithstanding the foregoing, (i) the maximum number of shares of Common Stock
which may be made subject to Awards granted under the Plan in any Plan Year
(taking into account any stock option granted in tandem with any stock
appreciation right as an Award with respect to shares subject to the stock
option and any restricted shares, restricted share units and performance awards
and Other Incentive Awards denominated in Common Stock as an Award based upon
the maximum number of shares to which the Award relates) to any single
Participant may not exceed 150,000, subject to adjustment as provided in Section
10, and (ii) the maximum amount that may be earned by any Participant for each
12-month period during a performance period with respect to performance awards
and Other Incentive Awards denominated in cash shall be $5,000,000; provided,
however, that each of the per person limits set forth in this sentence shall be
multiplied by two for Awards granted to a Participant in the year in which such
Participant’s employment with the Corporation commences. The aggregate grant
date fair value of shares of Common Stock that may be granted under the Plan
during any fiscal year of the Corporation to any Director shall not exceed
$300,000; provided, however, that (i) the limit set forth in this sentence shall
be multiplied by two in the year in which a Director commences service on the
Board and (ii) the limit set forth in this sentence shall not apply to Awards
made pursuant an election to receive the Award in lieu of all or a portion of
fees received for service on the Board or any committee thereunder.
The Committee may from time to time, establish performance criteria with respect
to an Award. In the case of an Award that is intended to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, such criteria and objectives shall be one or more of the
following corporate-wide or subsidiary, division, operating unit or individual
measures: the attainment by a share of Common Stock of a specified value within
or for a specified period of time; earnings; earnings per share; earnings before
interest expense and taxes (“EBIT”); earnings before interest, taxes,
depreciation, and amortization (“EBITDA”); return on equity; return on assets;
return on investments; return on total capital; return to shareholders
(including dividends); total shareholder return; revenues; cash flow(s); cost
reduction goals; market share; charge-offs; loan losses and loan loss reserves;
losses from discontinued operations; reductions in non-performing assets; net
income; operating income; profit margin; expense management; economic profit;
economic value added; customer satisfaction; productivity; employee retention;
succession management; management of the cost of insurance claims; achievement
of regulatory compliance performance goals; satisfactory internal or external
audits; improvements in financial ratings; measurable marketing effectiveness;
achievement of diversity goals; or any combination of the foregoing. Each such
goal may be expressed on an absolute or relative basis and may include
comparisons based on current internal targets, the past performance of the
Corporation (including the performance of one or more subsidiaries, divisions,
or operating units) or the past or current performance of other companies (or a
combination of such past and current performance). If the Committee desires that
compensation payable pursuant to any Award subject to performance criteria be
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code, the performance goals shall satisfy all applicable requirements
imposed under United States Treasury Regulations promulgated under Section
162(m) of the Code, including the requirement that such performance goals be
stated in terms of an objective formula or standard. The applicable performance
goals may be applied on a pre- or post-tax basis and may be adjusted in
accordance with Section 162(m) of the Code to include or exclude objectively
determinable components of any performance goals, including, without limitation,
special charges such as restructuring or impairment charges, debt refinancing
costs, extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Corporation or its financial statements or changes in law or
accounting principles (“Adjustment Events”). In the sole discretion of the
Committee, unless such action would cause a grant to a “covered employee”
(within the meaning of Section 162(m) of the Code) to fail to qualify as
qualified performance-based compensation under Section 162(m) of the Code, the
Committee may amend or adjust the performance goals or other terms and
conditions of an outstanding Award in recognition of any Adjustment Events. With
respect to participants who are not covered employees and who, in the
Committee’s judgment, are not likely to be covered employees at any time during
the applicable performance period or during any period in which an Award may be
paid following a performance period, the performance goals may consist of any
objective or subjective corporate-wide or subsidiary, division, operating unit
or individual measures, whether or not listed herein.
7.    Award Agreements.
(a)    Each Award under the Plan shall be evidenced by an Award Agreement.
Delivery of an Award Agreement to each Participant shall constitute an
agreement, subject to Section 9 hereof, between the Corporation and the
Participant as to the terms and conditions of the Award.
(b)    No Award may become exercisable or may vest prior to the first
anniversary of the date of grant; provided, that, such restrictions shall not
apply to (i) Awards to newly hired Employees, (ii) Awards to Employees in
connection with acquisitions (whether by asset purchase, merger or otherwise),
(iii) Awards to employees who subsequently retire or have plans for retirement
from the Company or one of its subsidiaries, (iv) Awards made in lieu of a cash
bonus or (v) Awards granted under this Plan with respect to the number of shares
of Common Stock which, in the aggregate, does not exceed five percent (5%) of
the total number of shares available for Awards under this Plan. Notwithstanding
the foregoing, (i) any Award Agreement may provide for any additional vesting
requirements, including but not limited to longer periods of required employment
or the achievement of performance goals or (ii) any Award Agreement may provide
that all or a portion of the shares subject to such Award shall vest immediately
or, alternatively, vest in accordance with the vesting schedule but without
regard to the requirement for continued employment in the case of termination by
the Corporation without cause (as defined in the Award Agreement), termination
by the Participant due to constructive discharge or good reason (as defined in
the Award Agreement), or termination of employment due to death, disability,
layoff, retirement or divestiture.
8.    Other Terms and Conditions.
(a)    No Assignment; Limited Transferability of Stock Options. Except as
provided below, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of the stock
options (other than incentive stock options) granted to a Participant to be on
terms which permit transfer by such Participant to:
(i)    the spouse, children or grandchildren of the Participant (“Immediate
Family Members”);
(ii)    a trust or trusts for the exclusive benefit of such Immediate Family
Members; or
(iii)    a partnership in which such Immediate Family Members are the only
partners; provided that:
(A) there may be no consideration for any such transfer;
(B) the Award Agreement pursuant to which such stock options are granted
expressly provides for transferability in a manner consistent with this Section
8(a); and
(C) subsequent transfers of transferred stock options shall be prohibited except
for transfers in accordance with Section 8(b).
Following transfer, any such stock options shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of Section 8(b) hereof the term “Participant” shall
be deemed to refer to the transferee. The provisions of the stock option
relating to the period of exercisability and expiration of the stock option
shall continue to be applied with respect to the original Participant, and the
stock options shall be exercisable by the transferee only to the extent, and for
the periods, set forth in the Award Agreement.
(b)    Beneficiary Designation. Each Participant under the Plan may name, from
time to time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Corporation, and will be effective only when filed by the
Participant in writing with the Corporation during his or her lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to his or her estate.
(c)    Termination of Employment. The termination of each Award in the event of
the retirement, disability, death or other termination of a Participant’s
employment or service, shall be as determined by the Committee and set forth in
the Award Agreement.
(d)    Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to shares covered by an Award until the date the
Participant or his nominee, guardian or legal representative is the holder of
record.
(e)    Payments by Participants. The Committee may determine that Awards for
which a payment is due from a Participant may be payable: (i) in cash by
personal check, bank draft or money order payable to the order of the
Corporation, by money transfers or direct account debits; (ii) through the
delivery or deemed delivery based on attestation to the ownership of previously
acquired shares of Common Stock with a Fair Market Value equal to the total
payment due from the Participant; (iii) authorizing the Corporation to withhold
whole shares of Common Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
amount necessary to satisfy such obligation; (iv) by a combination of the
methods described in (i), (ii) and (iii) above; (v) except as may be prohibited
by applicable law, in cash by a broker-dealer acceptable to the Corporation to
whom the Participant has submitted an irrevocable notice of exercise; or (vi) by
such other methods as the Committee may deem appropriate, including, but not
limited to loans by the Corporation on such terms and conditions as the
Committee shall determine to the extent permitted by applicable law.
(f)    Withholding. The Corporation shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an Award made hereunder, payment by the holder of such Award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such Award. An Award Agreement may provide that (i) the
Corporation shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
Award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Corporation, (B) delivery (either actual delivery or
by attestation procedures established by the Corporation) to the Corporation of
previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Corporation to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation, (D) in the case of the exercise of a stock
option, a cash payment by a broker-dealer acceptable to the Corporation to whom
the Participant has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Award Agreement. Shares of Common Stock to be delivered or withheld may not have
an aggregate Fair Market Value in excess of the amount determined by applying
the minimum statutory withholding rate (or, if permitted by the Corporation,
such higher withholding rate to the extent consistent with fixed plan accounting
in accordance with Generally Accepted Accounting Principles). Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder.
(g)    Deferral. The receipt of payment of cash or delivery of shares of Common
Stock that would otherwise be due to a Participant under any Award other than a
stock option or stock appreciation right may be deferred to the extent permitted
by an applicable deferral plan established by the Corporation or a Subsidiary
and in accordance with Section 409A of the Code. The Committee shall establish
rules and procedures relating to any such deferrals and the payment of any tax
withholding with respect thereto.
(h)    No Repricing or Cancellation for Cash. Notwithstanding anything in this
Plan to the contrary and subject to Sections 10 and 12, without the approval of
the shareholders of the Corporation, neither the Board nor the Committee will
amend any previously granted Award to (i) reduce the exercise price of an
outstanding stock option or stock appreciation right, (ii) cancel an outstanding
stock option or stock appreciation right in exchange for another stock option or
stock appreciation right with a lower exercise price or (iii) cancel any
previously granted stock option or stock appreciation right in exchange for cash
or another Award if the exercise price of such stock option or stock
appreciation right exceeds the Fair Market Value of a share of Common Stock on
the date of such cancellation.
9.    Amendments, Modification and Termination. The Board may at any time and
from time to time, terminate, suspend or discontinue this Plan. The Board of
Directors may at any time and from time to time, alter or amend this Plan,
subject to any requirement of shareholder approval imposed by applicable law,
rule or regulation, provided that any material amendment to the Plan will not be
effective unless approved by the Corporation’s shareholders. For this purpose, a
material amendment is any amendment that would (i) materially increase the
number of shares available under the Plan or issuable to a Participant (other
than a change in the number of shares made pursuant to Section 10); (ii) change
the types of Awards that may be granted under the Plan; (iii) expand the class
of persons eligible to receive Awards or otherwise participate in the Plan; or
(iv) reduce the price at which a stock option or stock appreciation right is
exercisable either by amendment of an Award Agreement or by substitution of a
new stock option or stock appreciation right at a reduced exercise price (other
than as permitted in Section 10). No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.
10.    Recapitalization. In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation) that causes the per
share value of shares of Common Stock to change, such as a share dividend, stock
split, spinoff, rights offering or recapitalization through an extraordinary
cash dividend, the number and class of securities available under this Plan, the
terms of each outstanding stock option and stock appreciation right (including
the number and class of securities subject to each outstanding stock option or
stock appreciation right and the purchase price or base price per share), the
terms of each outstanding restricted share Award and restricted share unit Award
(including the number and class of securities subject thereto), the terms of
each outstanding performance award (including the number and class of securities
subject thereto), the maximum number of securities with respect to which shares
of Common Stock that may be awarded during any fiscal year of the Corporation to
any one Participant shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding stock options and stock
appreciation right without an increase in the aggregate purchase price or base
price and in accordance with Section 409A of the Code. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Corporation, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of participants. In either case, the decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
11.    Rights as Employees, Directors or Consultants. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of or
as a Director of or as a consultant to the Corporation or a Subsidiary. Further,
the Corporation and each Subsidiary expressly reserve the right at any time to
dismiss a Participant free from any liability, or any claim under the Plan,
except as provided herein or in any Award Agreement issued hereunder.
12.    Change of Control.
(a)    Notwithstanding anything contained in this Plan or any Award Agreement to
the contrary, in the event of a Change of Control (as defined below) pursuant to
which the outstanding Awards are not replaced with a Replacement Award, the
following shall occur upon a Change of Control with respect to any such Awards
outstanding as of such Change of Control:
(i)    any and all stock options and stock appreciation rights granted hereunder
shall become immediately exercisable, and shall remain exercisable for the
remainder of their term, subject to any limitations on such term provided in the
Award Agreement or pursuant to Section 8(c) hereof;
(ii)    any restrictions imposed on restricted shares shall lapse and all
restricted share units shall become fully vested;
(iii)    unless otherwise specified in a Participant’s Award Agreement at time
of grant, the payout opportunities attainable under all outstanding Awards
subject to performance-based vesting conditions shall be earned based on actual
performance through the effective date of the Change of Control and the vesting
of all such Awards shall be accelerated as of the effective date of the Change
of Control; and
(iv)    the Board (as constituted prior to such Change of Control) may, in its
discretion, require outstanding Awards, in whole or in part, to be surrendered
to the Corporation by the holder, and to be immediately cancelled by the
Corporation, and to provide for the holder to receive (1) a cash payment in an
amount equal to (a) in the case of a stock option or stock appreciation right,
the number of shares of Common Stock then subject to the portion of such Award
surrendered multiplied by the excess, if any, of the highest per share price
offered to holders of Common Stock in any transaction whereby the Change of
Control takes place, over the purchase price or base price per share of Common
Stock subject to such Award, (b) in the case of restricted shares, restricted
share units, performance awards denominated in Common Stock, or Other Incentive
Awards, the number of shares of Common Stock or units then subject to the
portion of such Award surrendered to the extent the performance criteria (if
any) applicable to such Award are satisfied pursuant to Section 12(a)(iii)
multiplied by the highest per share price offered to holders of Common Stock in
any transaction whereby the Change of Control takes place and (c) in the case of
performance awards and Other Incentive Awards denominated in cash, the value of
the award then subject to the portion of such Award surrendered to the extent
the performance criteria applicable to such Award are satisfied pursuant to
Section 12(a)(iii); (2) shares of capital stock of the corporation resulting
from such Change of Control, or a parent corporation thereof, having a fair
market value not less than the amount determined under clause (1) above; or (3)
a combination of the payment of cash pursuant to clause (1) above and the
issuance of shares pursuant to clause (2) above.
(b)    Except as otherwise provided for in Section 12(a), notwithstanding
anything contained in this Plan or any Award Agreement to the contrary, in the
event of the termination of a Participant’s employment by the Corporation
without cause (as defined the Award Agreement) or, to the extent permitted in
the Award Agreement, the termination of a Participant’s employment by the
Participant for a constructive termination or good reason (as defined in the
Award Agreement), in each case, within the 18-month period following the
occurrence of a Change of Control, then the following shall occur with respect
to any and all Awards held by the Participant as of such termination of
employment:
(i)    any and all stock options and stock appreciation rights shall become
immediately exercisable, and shall remain exercisable for the remainder of their
term, subject to any limitations on such term provided in the Award Agreement or
pursuant to Section 8(c) hereof;
(ii)    any restrictions imposed on restricted shares shall lapse and all
restricted share units shall become fully vested; and
(iii)    unless otherwise specified in a Participant’s Award Agreement at the
time of grant, with respect to Awards subject to performance-based vesting
conditions, (y) in the event the termination of employment occurs during the
first twelve months of a performance period, all unvested Awards shall be
prorated based on the greater of (1) actual performance through the date of
termination of employment and (2) target performance, with the Award prorated
based on the number of full months the employee participated in the performance
period, and the vesting of all such Awards shall be accelerated as of the
effective date of such termination of employment and (z) in the event the
termination of employment occurs on or after the first anniversary of the
commencement of the performance period, all unvested Awards shall be earned at
the greater of (1) actual performance through the date of the termination of
employment and (2) target performance.
(c)    A “Change of Control” of the Corporation shall be deemed to have occurred
upon the happening of any of the following events:
(i)    The acquisition, other than from the Corporation, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares of Common Stock of the Corporation or the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors, but excluding, for this purpose,
any such acquisition by the Corporation or any of its Subsidiaries, or any
employee benefit plan (or related trust) of the Corporation or its Subsidiaries,
or any corporation with respect to which, following such acquisition, more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of all
or substantially all directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the Common Stock and voting securities of the Corporation
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of Common Stock of the Corporation or the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors, as the case may be; or
(ii)    Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Corporation (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or
(iii)    The consummation of a reorganization, merger or consolidation of the
Corporation, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the Common
Stock and voting securities of the Corporation immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Corporation or of the sale or other
disposition of all or substantially all of the assets of the Corporation.
13.    Governing Law. To the extent that federal laws do not otherwise control,
the Plan and all Award Agreements hereunder shall be construed in accordance
with and governed by the law of the State of Illinois, provided, however, that
in the event the Corporation’s state of incorporation shall be changed, then the
law of the new state of incorporation shall govern.
14.    Savings Clause. This Plan is intended to comply in all aspects with
applicable law and regulation, including, with respect to those Employees who
are officers or directors for purposes of Section 16 of the Exchange Act,
including Rule 16b-3 under the Exchange Act. In case any one or more of the
provisions of this Plan shall be held invalid, illegal or unenforceable in any
respect under applicable law and regulation (including Rule 16b-3), the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provision shall be deemed null and void; however, to the extent
permissible by law, any provision which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Plan to
be construed in compliance with all applicable laws (including Rule 16b-3) so as
to foster the intent of this Plan.
15.    Term. The Plan shall remain in effect until terminated by the Board,
provided, however, that no incentive stock option shall be granted under this
Plan on or after the ten year anniversary of the Effective Date.
16.    Awards Subject to Clawback. The Awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to an Award are
subject to forfeiture, recovery by the Corporation or other action pursuant to
the applicable Agreement or any clawback or recoupment policy or as required
under applicable law.





1